Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 9, 2003, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. There is no basis for disturbing the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761 [1977]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P, Andrias, Saxe, Gonzalez and Sweeny, JJ.